DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, the closest prior arts, Inoue et al. (US Patent No. 4,053,507) discloses the claimed plant comprising a urea synthesis section, a recovery section, a purification section, a recycle conduit for carbamate from the recovery section and a second recycle conduit for ammonia from the recovery section (Figure, numerals 1- urea synthesis reactor, 9- medium pressure distillation column as claimed recovery section, 50 – ammonia condenser, 57- CO2 condenser, 53- ammonia recycle conduit, 61- carbamate recycle conduit, 14 – purification section). However, Inoue et al. does not disclose that the plant comprises a liquid flow connection for purification section condensate from said purification section condenser to said urea synthesis reactor. Kaasenbrood (US Patent No. 3,356,723) reference discloses a system for preparation or urea which comprises an urea synthesis reactor, an expansive valve, a stripping column, a condenser for condensing the stripping off-gas to a condensate and a liquid flow connection for transferring the condensate from the condenser to the urea synthesis reactor (Figure 1, numerals A- urea synthesis reactor, 5 – expansive valve, 6 – stripping column, 11- stripping condenser, 15/16/17 – liquid flow connection). There is no motivation/suggestion to combine these teachings to come up with the claimed plant since applicants claimed that the present claims are in part based on the surprising result that expanding the urea synthesis stream to reduced pressure without subjecting it to high pressure stripping results in improved purity of the urea produced. Further, the claims are based on the judicious insight that low NH3 content of the purified urea solution can be achieved by using a purification step which gives, besides the purified urea solution, an off-gas that contains water and ammonia, the condensate of which can be recycled to the urea synthesis and therefore ends up with the product urea without needing to be processed in a wastewater treatment section. Surprisingly, a relatively high urea concentration can be achieved despite the water recycle from the purification section, by virtue of the synthesis section being preferably of the type without a high pressure stripper [0021]. Surprisingly, it was found that in the plant of the present claims the (heavy) metal impurities and the biuret levels are significantly lower than in the plants of the prior art [0064]. Without thereby intending to be bound by theory, the inventors believe that these improvements originate in the different process conditions used compared to a stripping plant, as elaborated at [0064]. In contrast, Kaasenbrood is directed to just such a stripping plant. High pressure stripping of carbamate from the urea synthesis using CO2 is disclosed. The stated benefits of the process can only be achieved if the stripping is carried out at a pressure above 50 atmospheres (col. 3, 11.36-8) and preferably at the urea synthesis pressure (col.3, 11.6-8). The pressure is, however, preferably maintained below 150 atmospheres so that biuret formation does not "assume inadmissible proportions" (col.3, 1.18). Because Kaasenbrood and Inoue do not teach or suggest that the urea solution produced by their method is suitable for use in NOx abatement systems or for use as DEF, the "inadmissible proportions" of biuret attributed to high pressure stripping above 150 atmospheres in Kassenbrood relate to levels inadmissible in typical usage of urea e.g. as fertilizer, let alone to levels that would be inadmissible under the more stringent requirements for use as DEF [0004].
Applicants also argue that the Office has failed to show a reasonable motivation to combine the teaching of Inoue and Kaasenbrood. The purification section taught by Inoue is a low pressure purification system operated at a pressure from 1.5 to 3.5 kg/cm2, i.e. 1.47 to 3.43 bar (Inoue at bottom of col.7). Kaasenbrood, however, teaches that achieving the condensation of the stripped NH3 and C02 to a carbamate solution with as little water as possible can only be achieved if the stripping process and condensation are carried out at a pressure above 50 atmospheres (Kaasenbrood, col. 3,11.36-38). One of ordinary skill would therefore not have been motivated to substitute the stripper and condenser of Kaasenbrood into the plant taught by Inoue because Kaasenbrood teaches that operating the stripper and condenser of Kaasenbrood at low pressure would not provide the benefit that is asserted as being the motivation to make the substitution. One of ordinary skill would also not have had a reasonable expectation of success in combining the teachings of Inoue and Kaasenbrood to make a plant for the production of a purified urea solution suitable for use in NOx abatement systems, in particular for use as diesel exhaust fluid (DEF) or dilution to DEF, because Kaasenbrood teaches that its process produces substantial amounts of biuret (Kaasenbrood at col.3, 11.13-20, 40-42; col.5, 11.49-55). A purified urea solution suitable for use in NOx abatement systems, e.g. DEF, requires low concentrations of organic impurities, such as biuret [0004].
Claims 17-31 directly or indirectly depend on Claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774